Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 16, 2014, the date of the earliest priority application (United States provisional patent application serial number 61/994388) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The effective filing date of this AIA  application is seen as May 4, 2015, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed July 30, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 7, & 17
1, 5-9, 13-20
Cancelled:
none
2-4, 10-12, & 20-25
Withdrawn:
none
none
Added:
none
20-25

Claims 1, 5-9, and 13-19 are currently pending.
Claims 2-4, 10-12, and 20-25 have been cancelled.
No claims have been withdrawn.
Claims 1, 5-9, and 13-19 are currently outstanding and subject to examination.
This is a non-final action and is the ninth action on the merits.
This is a restriction requirement not based on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 30, 2021 has been entered.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for pre-AIA  the inventor(s) has not been disclosed. Evidence of concealment of the best mode is based upon the complete lack of disclosure of any mode, much less the best mode.
As no mode has been disclosed, no best mode has been disclosed.
Indications of features, qualities, and/or characteristics are not seen as providing disclosure of a mode. Such features, qualities, and/or characteristics are seen as desired aspects of one or more modes, but are not seen as "[setting] forth the best mode contemplated by the inventor of carrying out his invention".
The question as to how the invention is carried out in its best mode cannot be answered by referring to the specification as originally filed. Consequently, the application fails this threshold criteria of 35 U.S.C. § 112(a). No remedy is seen as possible.
MPEP § 2165.01(V) states:
In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976).
Further, MPEP § 2165(I) states:
Failure to disclose the best mode need not rise to the level of active concealment or inequitable conduct in order to support a rejection. Where an inventor knows of a specific material or method that will make possible the successful reproduction of the claimed invention, but does not disclose it, the best mode requirement has not been satisfied. Union Carbide Corp. v. Borg-Warner, 550 F.2d 355, 193 USPQ 1 (6th Cir. 1977).
The declaration of Dr. Jin [Dr. Ming-Jun Li of May 28, 2019, the “declaration” or “Declaration”], ¶¶ 4 and 5, seems to specifically indicate knowledge of such specific materials and methods. No such specific materials and methods are disclosed in the specification as originally filed. According to MPEP § 2165(I), a best mode rejection under § 112 appears to be in order. Applicant knew or should have known the materials and methods needed to construct the claimed invention, but chose not to disclose them in the specification as originally filed.
Just as it appears in the Jin declaration that the person of ordinary skill in the art 
While there is no possible way to determine Applicant’s subjective intent, examiner believes that actions speak louder than words. Examiner believes that the duty of candor and good faith required by 37 C.F.R. § 1.56(a) applies in a uniform and blanket manner throughout the prosecution process and that the plausible cannot substitute for the actual and truthful. Reliance on the benefit of the doubt generally causes it to evaporate to the point where it vanishes.

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The examiner sees nothing in the application that gives rise to the ability to make the claimed “multimode optical fiber” to the extent set forth in the independent claims.
The claims provide for any realization of the device in any way, shape, or form. To this end, the claims are as broad as they can possibly be for their defined scope. The knowledge of the person of ordinary skill in the art before the effective filing date of the 
The independent claims set forth subject matter defined by how the fiber performs and what characteristics is has by any materials now known or later developed by any means of combination now known or later developed.
The breadth of the claims is seen to far outstrip the disclosure with provides not a single example of a single device that actually complies with the subject matter set forth in the claims.
The same is seen as true for most, if not all, the remaining claims on an individual basis as well.
Applicant is advised of the following Hillis case (decided May 21, 2012 and available online at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/11-1401-1402.pdf:
“Although knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.” Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283 (Fed. Cir. 2007). In other words, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997).
Page 7.
In the case above, the court found that, “Here, even considering the knowledge of a skilled artisan, the specification does not enable.”

See also, Manual of Patent Examination Procedure (“MPEP”) § 2164.04 (8th ed., rev. 6, Sept. 2007). Also cited at page 7 of the case, above.
The examiner simply does not see how the claimed subject matter (and its open-ended breadth) is made available to the person of ordinary skill in the art before the effective filing date of the claimed invention.
See also MPEP § 2164.08.
The Wands factors for undue experimentation are set forth below.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
The claims are as broad as they can be for the subject matter as they incorporate any and all devices within the claim scope whether or not such devices are set forth in the specification as originally filed.
(B) The nature of the invention;
The claimed invention is a multimode optical fiber (MMF) for optical signal transmission.
(C) The state of the prior art;

(D) The level of one of ordinary skill;
Fairly high and including understanding of the manufacture of optical fibers.
(E) The level of predictability in the art;
Fairly high as materials and dopants are known in the art as are their effects in optical fiber systems.
(F) The amount of direction provided by the inventor;
Very little. Applicant dwells upon the advantageous features of the claimed devices rather than disclosing how to achieve it.
(G) The existence of working examples; and
None.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based upon the breadth of the claims, extensive as all materials known or unknown would need to be tested. The same is true for dopants or other materials used to control the index of refraction.
While the person of ordinary skill in the art before the effective filing date of the claimed invention would know how to achieve an MMF falling within the scope of the claims, examiner believes that such a person would not know how to achieve all such 
Lastly, the claims cover subject matter that is impossible to achieve. The core has a greater radius than the inner radius of the cladding. That is not possible.

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without describing how the inventions are made and what techniques are used to make them, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The claims provide no element, limitation, or structure that would provide the claimed features and results.
What elements are present in the claims, the examiner considers to be an admission that such elements can provide the claimed results on their own.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
The following special definitions are sees as present in the specification regarding the language used in the claims.
Term(s)
Definition(s)
Defined at
graded index, "[Symbol font/0x61]-profile" or "alpha profile,"
a relative refractive index profile, expressed in terms of ∆ which is in units of "%", where r is the radius and which follows the equation,

∆ ( r ) = ∆ 0 [ 1-( r R 1 ) [Symbol font/0x61] ] , ##EQU00002##
¶¶ 31, 40
"refractive index profile"
the relationship between refractive index or relative refractive index and waveguide fiber radius
¶ 33
“relative refractive index”
∆=100G[n(r)2--nC12)/2n(r)2
¶ 33
the overfill (or overfilled (OFL)) bandwidth (BW) of an optical fiber
Unless otherwise stated, the overfill (or overfilled (OFL)) bandwidth (BW) of an optical fiber is defined herein as measured using overfilled launch conditions at 850 nm according to IEC 60793-1-41 (TIA-FOTP-204), Measurement Methods and Test Procedures: Bandwidth. In the discussion below, bandwidth BW is understood to mean overfilled bandwidth unless otherwise indicated.
¶ 36
NA of an optical fiber
the numerical aperture as measured using the method set forth in IEC-60793-1-43 (TIA SP3-2839-URV2 FOTP-177) titled "Measurement Methods and Test Procedures: Numerical Aperture"
¶ 38


If other special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
The special definitions above were previously indicated in the non-final rejection of June 16, 2016. No other special definitions have been indicated by Applicant.

Admissions by Applicant
Applicant’s remarks of November 15, 2016 are seen as making the following admissions:
Admission
Cite
This [essentially no experimentation required] is because the methods used to make the claimed optical fiber are well known to those skilled in the art of optical fiber fabrication.
Page 8, ll. 20-21 and adjacent
In the present Application, there is no discussion in the specification about how to make the optical fiber because knowledge in the art of making optical fibers by drawing is vast and entirely predictable.
Page 9, ll. 6-8 and adjacent
Given that the amount of knowledge in the art of optical fabrication is vast and the techniques used utterly predictable, one skilled in the art needs no guidance as to how to make the claimed optical fiber. [Emphasis in original]
Page 9, ll. 17-19 and adjacent

Applicant’s first admission defeats all patentability for the present application. If "the methods used to make the claimed optical fiber are well known to those skilled in the art of optical fiber fabrication", then the entirety of the subject matter of the claims is known 
Once a method is known, which includes the range in which it operates, the person of ordinary skill in the art before the effective filing date of the claimed invention is deemed to know the full extent of such range. This makes claims directed to any limited subset of such range within such knowledge and correspondingly obvious.
Applicant’s second admission conclusively admits failure to meet the relevant § 112 criteria and affirms the examiner’s rejection of the claims on that basis. See the Response to Arguments section, below.
Applicant’s third admission confirms the prior two.
Applicant’s claims are all rejected as being admittedly known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
KSR International Co. v. Teleflex Inc., et al., 550 U.S. 398, 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007) made predictability one of the criteria by which obviousness may be found. The several (seven, generally) criteria by which there may be a finding of obviousness are set forth in MPEP § 2141(III). Section (A) thereof provides the following criteria: "[c]ombining prior art elements according to known methods to yield predictable results".
Applicant’s admissions indicate that both the disclosed and claimed subject matter fall within at least this criteria for obviousness.
The examiner makes no comment regarding the applicability of Applicant’s comments to the collection of patent applications filed by Applicant to date and after.
Below, cited prior art is indicated for specific limitations that are seen as 
Limitation
Prior Art
a core with an alpha value of 2.09 < a < 2.13
US 7787731 B2 (core has an .alpha.-shape with an a value of about 2, preferably between 1.8 and 2.3)
US 8768131 B2
US 20140119701 A1
wherein a cladding surrounding said core, and a depressed index region situated within said cladding;
US 8189978 B1 (depressed-index annular portion 50)
a maximum relative refractive index delta Ai (%), wherein of-0.7% <Aj < 1.25%
US 20130077926 A1 (¶ 32, 1%)
a multimode light transmission at a first wavelength , [= 850 nm], wherein 840 < X1 < 860 nm
US 20150205039 A1 (805/1550 nm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1
a single mode light transmission at a second wavelength [),o] _,
US 20150205039 A1 (805/1550 nm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1
wherein ,n 950 nm < X< < 1600 nm: and[,] a LPO 1 mode field diameter LPO1MFDMMao at 4 such that 8.5 pm <LP01MFDMMao <11 pm.
US 20150205039 A1 (805/1550 nm)
US 20160187576 A1 (11 µm)
US 20060045450 A1 (7.0 to 7.5 µm)
US 7336877 B2
US 20120274927 A1 (Table 4, 9.4 µm)
US 20120274926 A1 (Table 4, 9.4 µm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1


Rejection of Claims
As indicated above, Applicant’s outstanding claims 1, 5-9, and 13-19 are rejected based on Applicant’s admissions that the subject matter of the claims was known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
Per above, Applicant admits that "[g]iven that the amount of knowledge in the art of optical fabrication is vast and the techniques used utterly predictable, one skilled in the art needs no guidance as to how to make the claimed optical fiber." [Emphasis in original]
As the subject matter of the original claims remains almost entirely intact, the Bickham reference is seen to address the outstanding claims 1, 5-9, and 13-19 in the same manner as set forth in the non-final Office action of May 4, 2015. The cancelled claims 2-4 and 10-12 were added by amendment to their parent independent claims 1 and 7, respectively. Independent claim 17 was similarly amended to provide similar parameters.
Examiner notes that having a dopant that decreases the index of refraction for the core generally provides a fiber where the cladding has a higher index of refraction than the core. Such a fiber is not an optical fiber, much less a multimode optical fiber, as it can no longer function as a waveguide. The light leaves the core and exits through the cladding in such a configuration.

OCR Notice
The following recitation of the claims is subject to OCR/optical character recognition errors in transcription. Time prevents the examiner from engaging in 
As such, the official record of the claims prevails per the prosecution history. The rejections are believed to be valid and founded on that record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, and 17-19 are rejected under U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0071114 of Bickham et al. (Bickham) in view of U.S. Patent Application Publication No. 2007/0081764 of Deliwala (Deliwala).
With respect to claim 1, Bickham discloses an optical transmission system comprising:
a multimode optical fiber (title "few mode");wherein the multimode optical fiber has
a core (Fig. 4A, core 20 of "silica glass with one or more dopants", ¶ 42)
a diameter D40 (inherent), wherein 15 pm ≤ D40 ≤ 23 pm (abstract "radius R1 in the range from 8 µm to 14 µm" converts to 16 to 28 µm in diameter), and
a cladding surrounding said core (Fig. 4A, ¶¶ 41, 54, "a glass cladding 50 surrounding the core"),
the cladding (FIG. 4B plots the relative refractive index profile of the few mode optical fiber of FIG. 4A per ¶ 18; Fig. 4B has the core to R1 and the cladding from R1 to R3) having an inner annular portion (R1 to R2) and a depressed-index annular portion (R2 to R3) having;
p. a relative refractive index delta A3 (%) of -0.4% to 0.2%,
wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion (per Fig. 4B).
Bickham as set forth above does not disclose:
a transmitter that generates modulated light having a first wavelength ki, an optical receiver configured to receive and detect the modulated light;
a multimode optical fiber that defines an optical pathway between the 
a single mode fiber arranged between the optical receiver and the multimode fiber, the single mode fiber having a central core surrounded by a cladding, wherein a diameter DSM of the single mode fiber is smaller than a diameter of the D40 of the multimode fiber;
the multimode fiber core with;
an alpha value of 2.09 ≤ a ≤ 2.13;
a relative refractive index delta A1 (%);
w```herein 0.7% ≤ Ai ≤ 1.25%, -x'-n,-', , s- , -, ;
the inner annular portion of the cladding having-. a relative refractive index delta A2 (%) of -0.4%-;
the depressed-index annular portion having a relative refractive index delta A3 (%) of -0.4% to 0.2%;
a multimode light transmission at a first wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm;
a single mode light transmission at a second wavelength ko, wherein 950 nm ≤ ko ≤ 1600 nm; and
a LP01 mode field diameter LP01MFDMMao at ko of 1550 nm such that 0.7MFDSM < LPO1 MFDMM ao < 1.2MFDSM.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Bickham as set forth above as set forth above provides the multimode optical fiber structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of the multimode optical fiber of claim 1 departs from that of Bickham only with regards to the relative dimensions of the cladding annular portions, the claimed multimode optical fiber is not patentably distinct from the multimode optical fiber device of Bickham as set forth above.
Below, this analysis is referred to as “relative size”.
Due to the foregoing and the accompanying complete lack of disclosure in the specification as originally filed, Bickham is seen to provide:
the multimode fiber core with;

a relative refractive index delta A1 (%);
w```herein 0.7% ≤ Ai ≤ 1.25%, -x'-n,-', , s- , -, ;
the inner annular portion of the cladding having-. a relative refractive index delta A2 (%) of -0.4%-;
the depressed-index annular portion havinga relative refractive index delta A3 (%) of -0.4% to 0.2%;
a multimode light transmission at a first wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm;
a single mode light transmission at a second wavelength ko, wherein 950 nm ≤ ko ≤ 1600 nm; and
a LP01 mode field diameter LP01MFDMMao at ko of 1550 nm such that 0.7MFDSM < LPO1 MFDMM ao < 1.2MFDSM.
Deliwala discloses a high bitrate transport over multimode fibers that includes (Figs. 1, 2A, ¶¶ 18-20 and adjacent):
a transmitter (Fig. 2, ¶ 20, transmitter 14 via launch fiber 24) that generates modulated light having a first wavelength ki (inherent),
an optical receiver configured to receive and detect the modulated light (receiver 16 via launch fiber 26);
a multimode optical fiber that defines an optical pathway between the multimode transmitter and the optical receiver (long multimode fiber 22);
a single mode fiber (Fig. 1 right side at SMF, ¶ 18) arranged between the optical receiver and the multimode fiber, the single mode fiber having a central core 
wherein a diameter DSM of the single mode fiber is smaller than a diameter of the D40 of the multimode fiber (per the figures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fiber configuration along the lines of Deliwala in a system according to Bickham as set forth above in order to provide high bitrate transport over multimode fibers per the title of Deliwala. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical signal transmission system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a transmitter that generates modulated light having a first wavelength ki, an optical receiver configured to receive and detect the modulated light;
a multimode optical fiber that defines an optical pathway between the multimode transmitter and the optical receiver;
a single mode fiber arranged between the optical receiver and the multimode fiber, the single mode fiber having a central core surrounded by a cladding, wherein a diameter DSM of the single mode fiber is smaller than a diameter 
the multimode fiber core with;
an alpha value of 2.09 ≤ a ≤ 2.13;
a relative refractive index delta A1 (%);
w```herein 0.7% ≤ Ai ≤ 1.25%, -x'-n,-', , s- , -, ;
the inner annular portion of the cladding having-. a relative refractive index delta A2 (%) of -0.4%-;
the depressed-index annular portion havinga relative refractive index delta A3 (%) of -0.4% to 0.2%;
a multimode light transmission at a first wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm;
a single mode light transmission at a second wavelength ko, wherein 950 nm ≤ ko ≤ 1600 nm; and
a LP01 mode field diameter LP01MFDMMao at ko of 1550 nm such that 0.7MFDSM < LPO1 MFDMM ao < 1.2MFDSM.
With respect to claim 5, Bickham in view of Deliwala as set forth above discloses the multimode optical fiber according to claim 1, including one wherein
said multimode fiber has a modal bandwidth of at least 2.5 GHz-Km at the first wavelength ki and less than 2 GHz-Km at the second-wavelength of ko = 1200 nm.
Same product/same features.
With respect to claim 6, Bickham in view of Deliwala as set forth above discloses the multimode optical fiber according to claim 5, including one wherein

Same product/same features.
With respect to claim 17, Bickham in view of Deliwala as set forth above discloses an optical transmission system, including one comprising:
a transmitter that generates modulated light having an operating wavelength ko such that ko > 950 nm (inherent in Bickham; seen as generally present in Deliwala);
an optical receiver configured to receive and detect the modulated light (inherent with the optical transmission system of Bickham per the abstract; seen as generally present in Deliwala);
a multimode optical fiber that defines an optical pathway between the multimode transmitter and the optical receiver (inherent in Bickham; seen as generally shown and present in Deliwala per above),
a first single mode fiber arranged between the optical receiver and the multimode fiber, the first single mode fiber having a central core surrounded by a cladding, wherein a diameter DSM of the first single mode fiber is smaller than a diameter of the D40 of the multimode fiber, a second single mode fiber arranged between the transmitter and the multimode fiber, the second single mode fiber having a central core surrounded by a cladding, wherein a diameter DSM of the second single mode fiber is smaller than a diameter of the D40 of the multimode fiber (per claim 1, above),

a core (Fig. 4A, core 20 of "silica glass with one or more dopants", ¶ 42) with an alpha value of 2.09 a 2.13 (same product/same features), a diameter D40, wherein 15 pm D40 23 pm (abstract "radius R1 in the range from 8 µm to 14 µm" converts to a diameter of 16 to 28 µm), and
a relative refractive index delta A1 (%), wherein 0.7% Ai 1.25% (same product/same features), ,
a cladding surrounding said core (Fig. 4A, ¶¶ 41, 54, "a glass cladding 50 surrounding the core"),
the cladding having an inner annular portion having ,. and a relative refractive index delta A2 (%) of -0.4% and a depressed-index annular portion having 3 p. and a relative refractive index delta A3 (%) of -0.4% to 0.2%, wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion (per claim 1, above, relative size and same product/same features);
a multimode light transmission at a signal wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm (same product/same features);
a single mode light transmission at the operating wavelength Xo, wherein 950 nm ≤ [Symbol font/0x6C]0 ≤ 1600 nm (same product/same features);
the multimode fiber having a LPO1 mode field diameter LPO1MFDMMao at the wavelength Xo of 1550 nm such that 0.9MFDSM < LPO1 MFDMMxo < 1.1MFDSM . o" ,

With respect to claim 18, Bickham in view of Deliwala as set forth above discloses the optical transmission system according to claim 17, including one wherein
the wavelength Xo is situated in a wavelength band between 1260 nm to 1340 nm,
or is situated in a wavelength band between 1540 nm to 1560 nm.
Bickham has transmission at 1550 nm per ¶ 7.
With respect to claim 19, Bickham in view of Deliwala as set forth above discloses the optical transmission system according to claim 17, including one wherein
the light of wavelength ko is launched into the multimode fiber in substantially the LP01 mode.
LP01 mode is indicated in the Bickham abstract.

Claims 7-9, 13, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bickham in view of Deliwala as set forth above and further in view of U.S. Patent No. 7,865,050 of Sun (Sun).
With respect to claim 7, Bickham in view of Deliwala as set forth above discloses an optical transmission system, comprising:
a transmitter that generates modulated light having a first wavelength ki (inherent with the optical transmission system of Bickham per the abstract);
an optical receiver configured to receive and detect the modulated light;
a multimode optical fiber that defines an optical pathway between the multimode transmitter and the optical receiver,

a core with an alpha value of 2.09 ≤ a ≤ 2.13, a diameter D40, wherein 15 pm ≤ D40 ≤ 23 pm, and
a relative refractive index delta A1 (%), wherein 0.7% ≤ Ai ≤ 1.25%, -x%-f', ,
s- , -, ;
a cladding surrounding said core,
the cladding having an inner annular portion having ,. a relative refractive index delta A2 (%) of -0.4% and a depressed-index annular portion having;
p. a relative refractive index delta A3 (%) of -0.4% to 0.2%, wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion;
a multimode light transmission at the first wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm;
a single mode light transmission mode at a second wavelength ko, wherein 950 nm ≤ ko ≤ 1600 nm; and

Per above, the remaining claim elements are set forth in either Bickham, Deliwala, or both as previously indicated. See claims 1 and 17, above.
Bickham in view of Deliwala as set forth above does not disclose:
a transmitter that generates modulated light having a first wavelength [Symbol font/0x6C]1 situated between 840 nm and 860 nm.
Sun discloses an equalizing modal delay of high order modes in bend insensitive multimode fiber that includes (claim 1, Fig. 13, col. 9, l. 33 and adjacent):
a transmitter that generates modulated light having a first wavelength [Symbol font/0x6C]1 situated between 840 nm and 860 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transmitter along the lines of Sun in a system according to Bickham in view of Deliwala as set forth above in order to transmit signals via commercially available means. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical transmission system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).

said multimode fiber has a modal bandwidth of at least 2.5 GHz-Km at the first wavelength k1.
Same product/same features.
With respect to claim 9, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system according to claim 7, but not one wherein
the second wavelength ko is situated in a wavelength band between 1260 nm to 1340 nm,
or is situated in a wavelength band between 1540 nm to 1560 nm.
Bickham has transmission at 1550 nm per ¶ 7.
With respect to claim 13, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 7, including one wherein
the transmitter comprises a VCSEL and wherein the first wavelength is at 850 nm.
Sun’s transmitter is a VCSEL per col. 9, l. 30.
With respect to claim 15, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 7, but not one wherein
said multimode fiber has a modal bandwidth of at least 5 GHz-Km at the first wavelength k1.
Same product/same features.
With respect to claim 16, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 15, but not one wherein

Same product/same features.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Bickham in view of Sun as set forth above and further in view of U.S. Patent Application Publication No. 2011/0274398 of Fini et al. (Fini).
With respect to claim 14, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 7, but not one wherein
the transmitter comprises a multimode VCSEL and wherein the first wavelength is 850 nm.
Fini discloses a multicore fibers and associated structures and techniques that includes (¶ 98):
the transmitter comprises a multimode VCSEL and wherein the first wavelength is 850 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multimode VCSEL along the lines of Fini in a system according to Bickham in view of Deliwala and Sun as set forth above in order to provide additional VCSEL modes. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results .

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Examiner repeats the comments of the last action of February 1, 2021, p. 31:
However, there is no indication of what materials should be used, in what ratios, and in what combination present within the specification as originally filed. How much germanium/Ge should be used? How much fluorine/F should be used? How should the two be combined? What processes are used to add the dopants in the necessary quantities or strengths? Where is this information in the specification as originally filed? What authority is there for omitting such information indicating and disclosing what Applicant knew to be the best way to make multimode optical fibers according to the claims?
From examiner’s view, such omission is disabling gap that is not subject to remedy. Further, claiming broadly certain parameters and functions appears to be a preemptive strike 
From the action of February 14, 2020 (page 23 et seq.):
While the declaration [of Dr. Ming-Jun Li of May 28, 2019, the “declaration” or “Declaration”] indicates knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention (POSA), it does not remedy the lack of disclosure which leads the same POSA, and the examiner, to the conclusion that Applicant did not possess the claimed invention in any way (written description) and that the claimed SCOPE of the invention was not enabled for such POSA (enablement).
No embodiment is disclosed so there is no written description. Applicant has not shown it possessed the invention at the time of filing.
The specification indicates no embodiment, mode, recipe, or method of construction for any device falling within the scope of claim 1. The written description requirement has not been met.
Applicant has not disclosed any mode that would achieve the claimed subject matter. While the POSA may have been able to achieve such claimed subject matter, the 
In fact, the declaration itself argues against such possession by Applicant. See item 4, below. Applicant quotes the declaration, "To address these issues or make these improvements, new designs of optical fibers are formulated through extensive study and tested to see whether they will address the issue at hand or make the desired improvements." The formulations, extensive study, and testing of what Applicant seeks to protect are entirely absent from the specification as originally filed.
The scope (scope, that is the extent of the subject matter, its breadth and all that is contained therein) of the claims is not enabled as they (the claims) are unbounded and cover any and all subject matter that would fall within the scope of the claims. Germanium and fluorine are seen as only one embodiment of possibly many, or even legion, devices that might fall within the claims.
The specification indicates no means by which to 
Applicant has submitted a declaration indicating up and down dopants, germanium and fluorine respectively, were known at the time of filing of the specification as originally filed by POSA to provide a possible embodiment that would, if made by another, infringe the claim (if issued).
While germanium and fluorine may provide one embodiment, examiner does not see them as providing all embodiments and all embodiments are what the claims cover.
Applicant conflates and confuses the issues of possession, written description, and enablement between and among POSA and Applicant. As Applicant has not addressed the rejections as made, the rejections are not rebutted and the rejections are maintained.

Applicant argues that:
Claim 1 has been amended to recite an optical transmission system having a transmitter, an optical receiver, a multimode optical fiber, and a single mode fiber arranged between the optical receiver and the multimode fiber. Claim 7 and claim 17 have been amended to recite the optical transmission system having a transmitter, an optical receiver, a multimode optical fiber, a first single mode fiber 
Examiner response: While there is no requirement for pointing out the best mode, without a single mode disclosed, no best mode can exist.
As indicated in the last action, Applicant has not disclosed any mode that would achieve the claimed subject matter. While the POSA may have been able to achieve such claimed subject matter, the knowledge and possession of the optical fiber wish list articulated by Applicant in no way indicates that Applicant had possession of the claimed invention. The knowledge of POSA is not imputed to Applicant. Applicant’s knowledge must be made manifest within the four corners of the specification as originally filed. It is not.
Similarly, the best mode requirement has not been met.


Examiner response: Applicant’s cites to the specifications do not resolve the disclosure shortcomings needed to provide enablement for the reasons given. Due to the broad scope of the claims and the lack of corresponding disclosure (to support such scope) in the specification as originally filed, the rejection remains valid and is maintained.
¶¶ 57, 58, and 62 are declarative, and not explanatory, in nature. Simply 

As stated above, and as a non-limiting example, the alpha value is primarily a function of the radii of the core and clad layers, and the relative refractive index is primarily based on refractive index at various radii. See specification, ¶ [0040].
Examiner response: Per ¶ 40, no disclosure is given regarding how to achieve the radially-dependent alpha/α value. The rejection is not rebutted.

Moreover, the relative refractive index is a function of the refractive index at various positions within the multimode optical fiber. See specification, ¶ [0024]. Thus, an appropriate radii of the core and clad are selected to yield the claimed alpha value.
Examiner response: Per ¶ 24, no disclosure is given regarding how to achieve the "relative refractive index is a function of the refractive index at various positions within the multimode optical fiber". The rejection is not rebutted.

Applicant's arguments with regards to the remaining claims all rely upon the .
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication 2015/0331181 of November 19, 2015 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference has elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to related optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
September 28, 2021